UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6679


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. BRYANT, a/k/a Pumpkin, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:92-cr-00088-6; 2:18-cv-00242-
RBS)


Submitted: October 18, 2018                                   Decided: October 29, 2018


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard L. Bryant appeals the district court’s order construing his Fed. R. Civ. P.

60(b) motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion and

dismissing it for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we deny a certificate of appealability as unnecessary and affirm. See

United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015) (“[W]e need not issue a COA

before determining whether the district court erred in dismissing [a] purported Rule 60(b)

motion as an unauthorized successive habeas petition.”).         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2